CONLAN, J.
This is an appeal from a judgment entered upon a verdict directed by the court at trial term, and from an order denying a motion for a new trial. The action was brought to recover commissions as broker on obtaining a loan of $15,000 on defendant’s property. A careful reading of the evidence adduced upon the trial fails to convince us that any error was committed in a direction of a verdict in favor of the plaintiff. There does not appear any serious conflict of any kind, unless it be between the defendant and one of Ms own witnesses; and, taking either view of the case, there was nothing whereon a jury could be called upon to deliberate. The result to be ascertained was a simple computation of what was 1 per cent, on $>15,000, and what was the legal interest on the ascertained sum for a given time. The defendant made no request to be permitted to go to the jury, and a subsequent motion for a new trial was ineffectual *999for any purpose without the request, or a refusal, and an exception to the charge itself.
The judgment and order appealed from must be affirmed, with costs. All concur.